DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant claims a fiber reinforced molding material as recited in claim 1.
	The closest prior art, Shibata et al., JP2006-152104, teaches a fiber reinforced plastic molded product [0001].  Shibata teaches a composition comprising a composition comprising an unsaturated polyester resin contained in the range of 5 to 100 parts by weight with respect to 100 parts by weight of a vinyl ester resin [0012] wherein the vinyl resin is obtained by reacting an epoxy resin with a methacrylic acid [0013].  Paragraph 0017 discloses that the composition comprises an aromatic polyisocyanate such as 2,4-tolylene diisocyanate.  Paragraph 0019 discloses that the composition comprises an NCO/OH ratio of 2 to 1.  Paragraph 0024 discloses that the composition also includes an unsaturated monomer having a flash point of 70 °C.  Paragraph 0027 discloses that the composition also comprises a radical polymerization initiator.  Shibata discloses that the composition includes carbon fiber wherein the fiber length is around 2 inches [~50 mm][0033].  Paragraph 0044 discloses that the composition also includes a polymerization inhibitor.  Shibata fails to teach or suggest that the composition includes a thermoplastic resin has a solubility in the unsaturated monomer at 23 °C is 1g/100 g or less.  

	In summary, claims 1-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786